Exhibit 10.2

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement and Mutual Release Agreement (the "Agreement") is entered into
as of this 23 day of October 2015 between and among Plaintiff Mammoth West
Corporation d/b/a Mammoth Corporation ("Mammoth") and Defendants Moon River
Studios, Inc. F/K/A Medient Studios, Inc. ("MDNT"), Joel Shapiro a/k/a Jake
Shapiro ("Shapiro"), and FONU2, Inc. ("FONU2") ("collectively the "Defendants").
Mammoth and each of the Defendants may be referred to as a "Party" and
collectively they may be referred to as the "Parties".

 

WHEREAS, Mammoth filed a lawsuit against Defendants entitled Mammoth Corporation
v. Moon River Studios, et al., No. 15 L 616 in the Circuit Court for the
Nineteenth Judicial Circuit Lake County Illinois, which suit is pending (the
"Lawsuit");

 

WHEREAS, to avoid protracted litigation, expense and inconvenience and to
settle, compromise and fully and finally resolve all outstanding and potential
matters between them, Plaintiff and Defendants wish enter into this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.The foregoing recitals are incorporated into this Agreement for all purposes.

 

2.           In full and complete settlement and satisfaction of the Lawsuit and
any and all actual and/or potential claims relating thereto, FONU2 shall:

 

a.Issue to Mammoth Corporation at the same time as this Settlement Agreement,
the Convertible Promissory Note (FONU Mammoth Note Number 00l ) ("the Note");

 

b.The Note will be held by Mammoth and will be returned marked Paid, upon
Mammoth receiving all payments indicated in this Section 2 or, upon receipt of
the Discounted Payment in the event Defendants prepay and receive a discount as
described in Section 4 of this Agreement.

 

c.FONlJ2 will enter into a production agreement which shall be disclosed by
FONU2, in a Form 8-K filed with the SEC or in a press release, by October 30,
2015;

 

d.Pay $15,000 to Mammoth within 10 days of FONU2 entering into the pre
production, but in no event later than December I, 2015;

 

e.Pay $25,000 to Mammoth one month after the Payment described in Section 2(d)
of this agreement, which shall be in no event later than January 1, 2016. In the
event the payment is not made by January 1, 2016, a l0 day grace period shall
apply before action is taken to enforce this Agreement;

 



 

 

 

f.Pay $25,000 to Mammoth one month after the Payment described in Section 2(e)
of this agreement. which shall be in no event later than February 1, 2016. In
the event the payment is not made by February l, 20l6, a l0 day grace period
shall apply before action is taken to enforce this Agreement

 

g.Pay $25,000 to Mammoth one month after the Payment described in Section 2(f)
of this agreement which shall be in no event later than March 1, 2016. In the
event the payment is not made by March 1, 2016, a l 0 day grace period shall
apply before action is taken to enforce th.is Agreement.

 

h.Pay $25,000 to Mammoth one month after the Payment described in Section 2(g)
of this agreement, which shall be in no event later than April 1, 2016. In the
event the payment is not made by April l, 20l 6, a l 0 day grace period shall
apply before action is taken to enforce this Agreement.

 

i.Pay the balance of FONU Mammoth Note Number 001 one month after the Payment
described in Section 2(h) of this agreement, which shall be in no event later
than May 1, 2016. ln the event the payment is not made by May l, 20l6, a 10 day
grace period shall apply before action is taken to enforce this Agreement.    
 j.In the event any of the listed actions in this Section 2 of the Settlement
Agreement do not occur when due, then Section 3 of this Agreement shall apply.

 

3.           The Parties agree to have the Court retain jurisdiction for the
sole purpose of enforcing the tem1s of this Agreement by entering a judgment
against Defendants in the amount of $140,000, less any payments received, plus
interest and the costs of enforcing this Agreement, including reasonable
attorney fees in the event the terms of this Agreement are not followed.

 

4.           Prepayment Incentive ("Discounted Payment"): Provided none of the
payments described in Section 2 have been missed, Defendants may prepay at any
time and receive the following discount, with the number of days being measured
from the date of the first payment described in Section 2(d) of this Agreement:

 

Discount: If Paid within: 50%   45 Days 40%   90 Days 30% 120 Days

 



- 2 -

 

 

5.           Upon receipt of all payments contemplated by this Settlement
Agreement, in exchange for the promises, covenants and undertakings made in this
Agreement, Mammoth does hereby, forever, fully and finally release and
discharge, Defendants and all their respective officers, directors, employees,
agents, attorneys, heirs, successors and assigns, if any, of and from any and
all liabilities, rights, claims, causes of action, agreements, bills, bonds,
controversies, counterclaims, covenants, cross-claims, damages, debts, demands,
executions, indemnities, judgments, liens, notes, obligations, promises, suits,
third- party actions, filed or untiled, and sums of money whatsoever, and any
and all claims arising from any one or more of the foregoing, whether in law or
in equity, known or unknown, liquidated or unliquidated, mature or contingent,
including any matters that arise pursuant to any law, act, statute or ordinance
and including any claims, liabilities or damages relating to or arising from the
Note, or any claims made in or relating to the claims made in the Lawsuit.

 

6.           In exchange for the promises, covenants and undertakings made in
this Agreement, Defendants do hereby, forever, fully and finally release and
discharge Mammoth and its officers, directors. employees, agents, attorneys,
heirs, successors and assigns, if any, of and from any and all liabilities,
rights, claims, causes of action, agreements, bills, bonds, controversies,
counterclaims, covenants, cross-claims, damages, debts, demands, executions,
indemnities, judgments, liens, notes, obligations, promises, suits, third- party
actions, filed or unfiled, and sums of money whatsoever, and any and all claims
arising from any one or more of the foregoing, whether in law or in equity,
known or unknown, liquidated or unliquidated , mature or contingent, including
any such matters that arise pursuant to any law, act, statute or ordinance and
including any claims, liabilities or damages relating to or arising from the
Note, or any claims made in or relating to the claims made in the Lawsuit.

 

7.           The acknowledgments, covenants, promises, recitals and releases
made in this Agreement are made solely to compromise disputed claims and are not
ton be construed as an admission of liability on the part of any Party.

 

8.           Each Party shall promptly take any and all action necessary,
proper, or convenient and to promptly execute and deliver any and all documents
necessary, proper, and convenient to carry out and perform all of the provisions
of this Agreement.

 

9.           This Agreement may not be assigned without the express written
consent of each Party, and any unauthorized assignment shall be null and void,
however nothing in this Section shall prohibit Mammoth from being able to assign
the Note describe in Section 2(a) of this Agreement.

 

10.         This Agreement contains the entire agreement of the Parties, any and
all prior agreements between the Parties are hereby superseded and revoked, and
no Party has relied on any agreement, statement or promise that is nor set forth
in this Agreement.

 

11.         Each Party has had the benefit of professional legal advice from the
attorneys of his or its own choosing, is fully satisfied with that advice, and
has relied solely and completely upon his or its own judgment together with the
independent professional advice of his or its counsel in executing this
Agreement, and has fully informed himself or itself of the contents, terms,
conditions and effects of this Agreement and has read and fully understands this
Agreement.

 



- 3 -

 

 

12.         This Agreement is to be governed by, construed, and enforced in
accordance with the laws of the State of Illinois.

 

13.         Wherever and whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under the laws
of the State of Illinois and any other applicable law.

 

14.         If any provision of this Agreement is prohibited by or determined to
be void or invalid under applicable law, such provision shall be ineffective to
the extent it is prohibited, void or invalid, without impacting the remainder of
such provision or the remaining provisions of this Agreement and shall not
exclude or preclude the Parties from exercising any other rights or remedies
provided in this Agreement or by law.

 

15.         This Agreement may be executed and transmitted by the Parties in
counterparts, by email and/or by facsimile, each of which, for all purposes,
shall be considered an original.

 

16.         Any notices, demands or other legal documents required, permitted or
contemplated by this Agreement shall be in writing and may be sent either to the
street address or the email address listed below:

 

if to Mammoth , then by email to:

 

Mammoth Corporation

One First Bank Plaza, Suite 205

Lake Zurich, IL 60047

Email: mammothcorp@hotmail.com

 

and if to Defendants:

 

Roger Miguel, CEO

Jake Shapiro

FONU2, Inc.

135 Goshen Road Ext. Suite 205

Rincon, GA 31326

Email: rogermiguel@fonu2.com

 

17.         Each person signing this Agreement on behalf of a Party warrants and
represents by his or her signature that he or she has the authority to execute
this Agreement on that Party's behalf.

 

18.         This Agreement shall be binding on the heirs, successors, and
assigns of each Party hereto.

 

19.         Each Party shall cooperate fully and in good faith in carrying out
the terms of this Agreement and effecting its purpose.

 



- 4 -

 

 

20.         This Agreement is to be construed according to the fair import of
its language as a whole, and not to be construed in favor of or against any of
the Parties hereto.

 

21.         This Agreement may be executed in counterparts which counterparts
together shall have the same force and effect as a single original executed by
all the panics. A counterpart signed and sent electronically including, but not
limited to, by facsimile or email, and any reproduction of that counterpart
including printing or photocopying the counterpart, shall be an original and
binding document.

 

IN WITNESS W HEREOF, the Parties hereto, have caused this Agreement to be duly
executed as of October 23, 2015.

 





MAMMOTH WEST CORPORATION d/b/a   MAMMOTH CORPORATION       By:       Brad Hare,
President         FONU2, INC.         By:       Roger Miguel, CEO         JOEL
(a/k/a JAKE) SHAPIRO, individually   and MOON RIVER STUDIOS, INC.   f/k/a
Medient Studios, Inc.       By:       Joel (a/k/a Jake) Shapiro, Individually
and as a     former Officer of MOON RIVER STUDIOS,     INC. f/k/a Medient
Studios, Inc.  

 

 

- 5 -



 

 